Title: To Thomas Jefferson from Albert Gallatin, 17 August 1805
From: Gallatin, Albert
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     N. York 17th Augt. 1805
                  
                  An excursion into the country with a sick child has prevented my writing for several days. But I had indeed very little to say.
                  Enclosed you will find
                  1. John Nicholas’s letter recommending Samuel Latta as collector of customs for the district of Genessee: the sooner a commission can issue as the Canadian smuggle; it has been delayed only from want of information
                  2. Judge Toulmin’s letter on the subject of the office of receiver of pub. monies. I do not know to what he alludes, some mistake I suppose of printer Smith. A commission either for him or for Gideon Fitz should be issued this fall.
                  3. A letter from Holmes who is already appointed to the office for which he applies
                  4. Several letters in favor of John Kittredge as collector of Gloucester vice Gibault who is dying but not to my knowledge yet dead.
                  I received yesterday your letters of 7th & 9th instt—What to say about a commissioner vice Tremble I do not know, as he having accepted, all the other applications, & recommendations have been left in Washington. If I can recollect or find some body I will write you immediately.
                  On the Spanish affairs, I will, in conformity with your request, try to throw my ideas on paper. Generally I think the present time unfavorable either for urging our claims by further negociations, or for enforcing them by war. The great difficulty is how to keep them suspended without abandoning the ground assumed or loss of reputation. Yet that may not be impossible; but a little delay will do no injury & if any positive instructions could be delayed till October it would I think be preferable. 
                  With great respect & attachment Your obedt. Sevt.
                  
                     Albert Gallatin 
                     
                  
               